 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          EQUAL EMPLOYMENT                                CASE NO. C14-1488 MJP
            OPPORTUNITY COMMISSION,
11                                                          ORDER ON MOTION FOR
                                   Plaintiff,               RECONSIDERATION
12
                    v.
13
            BNSF RAILWAY COMPANY,
14
                                   Defendant.
15

16
            On January 2, 2020, this Court entered an Order re: Post-Appeal Discovery and Case
17
     Schedule. Dkt. No. 186. In that order, the Court commented on the divergent positions taken by
18
     the parties regarding how to proceed in the wake of the Ninth Circuit’s order remanding the
19
     matter—Plaintiff requesting limited discovery and a briefing schedule limited to the issue which
20
     was remanded by the appellate court; Defendant arguing that “developments following the
21
     issuance of the Ninth Circuit’s opinion either moot the action and require this Court to dismiss
22
     the entire matter or entitle Defendant to file a motion pursuant to FRCP 60(b) seeking relief from
23
     the final injunctive order.” Id. at 2. The Court concluded:
24


     ORDER ON MOTION FOR RECONSIDERATION - 1
 1            The Court agrees with Plaintiff: Defendant’s request regarding dismissal
              and/or a Rule 60(b) motion is outside the scope of the Ninth Circuit’s
 2            mandate, which is the operative document before this Court and must
              determine the parameters of the next steps to be taken.
 3

 4   Id., at 2.

 5            In spite of this language indicating that Defendant’s position exceeded the bounds of the

 6   authority granted to this Court by the Court of Appeals, Defendant (reasoning “[t]he Court did

 7   not order or direct BNSF not to file its contemplated motions”; Dkt. No. 187 at 3, emphasis in

 8   original) has now moved for permission to file the motions which this Court has already ruled

 9   are “outside the scope of the Ninth Circuit’s mandate.”

10            The Court sees no alternative but to treat this as a motion for reconsideration under Local

11   Rule 7(h), requesting this Court to reconsider its stated position in light of some manifest legal

12   error or newly developed facts or authority. Such a motion is not only explicitly “disfavored,”

13   but must be brought “within fourteen days after the order to which it relates is filed.” LCR

14   7(h)(2). The original order was filed on January 2; the deadline for a motion for reconsideration

15   would have been January 16. Defendant’s motion was filed on January 28. Wherefore,

16            IT IS ORDERED that Defendant’s motion is DENIED as untimely.

17

18            The clerk is ordered to provide copies of this order to all counsel.

19            Dated January 30, 2020.

20

21
                                             A
                                             Marsha J. Pechman
                                             United States Senior District Judge
22

23

24


     ORDER ON MOTION FOR RECONSIDERATION - 2
